Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the best prior arts either alone or in combination does not anticipate or render obvious the claim as a whole.  The best prior arts are Ford (US 4589966), Ikeda (US 20080314657), CN 102025262, and KR 20160067599 as cited on the record.  Ford discloses a battery pack having a plurality of modules coupled in parallel to a balancing circuit and other and a bus bar connecting them in series.  However, Ford does not disclose that the resistor is coupled to one terminal of the balancing circuit coupled to the cathode of one module and another terminal of the resistor is coupled to another terminal of the balancing coupled to the anode of another module.  The other prior art Ikeda discloses a battery pack discloses a circuit breaker in between two groups of batteries but does not disclose whether it is being connected in parallel or include a resistor.  Similarly, KR’599 discloses a battery pack with a protection circuit in parallel between the two groups of batteries but does not disclose whether it includes a resistor.  CN’262 is relied on to teach a bus bar that is connected to an anode and a cathode.  Furthermore, CN’262 teaches that an absorption circuit conducting a resistor can be connected with the bus bar as to absorb power electronic power device during surge of power (Abstract, [0002]).  However, CN’262 does not disclose the limitations above missing from Ford or other prior arts above.  For the reasons above, Claims 1, 3, and 8 are allowable.
Claims 1, 3, and 8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4-7, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/26/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723